Citation Nr: 1721752	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-19 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for supraventricular arrhythmia with implanted cardiac pacemaker (claimed as heart condition), as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from November 1957 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran filed a timely notice of disagreement (NOD) in February 2015.  The RO readjudicated the claim by way of a statement of the case (SOC) in April 2016, and the Veteran filed a VA Form 9 in April 2016.

In April 2017, the Veteran withdrew his request for a Board videoconference hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his heart condition is secondary to his service-connected PTSD.  Service connection may be granted on a secondary basis for disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2016).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.
The Veteran claims that his heart disability is caused or aggravated by his service connected PTSD.  In support of his claim, the Veteran submitted an article from a VA publication called VA Research Currents, entitled "Heart-mind mystery, unraveling the link between PTSD and heart disease" (February 14, 2014).  Moreover, VA's own statements in connection with its rulemaking authority support such an association.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

The Veteran was afforded a VA examination in October 2014 to address the Veteran's contention that his heart condition was secondary to his PTSD.  The physician's assistant (PA-C) rendered a brief opinion indicating no causal relationship between the heart disability and PTSD without rationale and without addressing any of the above medical literature.  Consequently, the opinion is inadequate and a new opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  An opinion on this complex medical question should therefore be obtained from an appropriate VA physician.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an opinion from an appropriate physician.  The claims file must be sent to the physician for review.  The physician should indicate whether the Veteran's heart disability is either (a) caused or (b) aggravated by his service connected PTSD.

A complete rationale should accompany any opinion provided.  The physician should specifically address the article cited above, "Heart-mind mystery, unraveling the link between PTSD and heart disease" (February 14, 2014), as well as the information in VA's Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005) and Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

2. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If the claims remain denied, provide a SSOC to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




